DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 5/24/2021.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Erman of each software application profile (SAP) is formed, at least in part, based on user profiles. 
In response to Applicant’s argument, the Examiner submits that Erman teaches application profile may include and may be derived from description of application, types of users to which the application is targeted based on characteristics of users, paragraph 28. Characteristics of users are a part of user profiles, paragraph 26 thus the software application profile is based at least in part on user profiles. Paragraph 30 also further discloses at a portion of the application profile information is provided by the devices of the users providing feedback on the applications. Thus Erman teaches each of software application profile in formed at least in part based on user profiles.

Applicant argues that there is no teaching in Erman and Mehta of the SAP to be formed based on a plurality of user profiles. 
In response to Applicant’s argument, the Examiner submits that Erman in combination with Mehta teaches software application profile to be formed based on plurality of user profiles. Erman teaches application profiles may include and may be derived from description of application, types of users to which the application is targeted based on characteristics of users, paragraph 28. Characteristics of users are a part of user profiles, paragraph 26 thus the software application profile is based on user profiles. Paragraph 30 also further discloses at a portion of the application profile information is provided by the devices of the users providing feedback on the applications. Thus Erman teaches each of software application profile in formed at least in part based on user profiles. Applicant that Mehta fails to contemplate any notion of maintaining profiles of users. Examiner disagrees and submits that Mehta teaches throughout disclosure maintaining profiles of users, for example paragraph 18 states “an exemplary system 100 for providing recommendations to device users. In general, the system 100 includes multiple devices, such as a device 102 and a device 104, and one or more servers (e.g., servers 120, 130 and 140) for providing content, maintaining user profiles, and providing recommendations”. Paragraph 23 – 25 teach various attributes that can be included in a user profile, maintenance of the user profiles and a profile server. Applicant further states that Mehta fails to cure the deficiencies of Erman, since Mehta fails to teach or suggest not only the maintenance of user profiles, but also the utilization thereof. Examiner disagrees and submits that Mehta and Erman both teach maintenance of user profiles as described above. 

Applicant argues that there is no teaching in Erman and Mehta of the SAP for a given application is formed (at least in part) based on user profiles of users that specifically have interacted with the application. 
In response to Applicant’s argument, the Examiner submits that the claim recites the limitation as ”wherein each user profile of the subset of the plurality of user profiles (i) is associated with a respective user, and (ii) identifies interactions performed by the respective user with the respective software application”. In accordance with the broadest reasonable interpretation the user profiles of the subset are associated with a user and identifies interactions performed by user with application. Erman teaches in paragraphs 33 – 34 that the application guide server selects applications to recommend to users based on matching of the user profile information and the application profile information. The matching of user profile information and application profile information for purposes of selecting applications to recommend to users may be performed. The user profile has data such as personal information of the user, user preference, user activity including history that is monitored and logged, the types of applications purchased and used by the user, the characteristics of specific applications purchased and used by the user, and like user activity information. Mehta teaches in paragraphs 27 – 29 teach that the user profile data factors data related to the time and frequency of use of particular devices and applications. Data related to device and application usage, and data related to device location may be provided to the profile server and data related to application management (e.g., dates and times of application purchase, installation, deletion, and upgrade), and other application usage data may be periodically provided to the profile server. Therefore, Erman in view of Mehta teaches wherein each user profile of the subset of the plurality of user profiles (i) is associated with a respective user, and (ii) identifies interactions performed by the respective user with the respective software application.

Applicant argues that there is no teaching in Erman and Mehta of each software application profile (SAP) of the plurality of SAPs includes, for each property included in the user profile, a respective property that corresponds to the property. 
In response to Applicant’s argument, the Examiner submits that Erman in combination with Mehta teaches each software application profile (SAP) of the plurality of SAPs includes, for each property included in the user profile, a respective property that corresponds to the property. Erman teaches in paragraphs 33 – 34 that the application guide server selects applications to recommend to users based on matching of the user profile information and the application profile information. The matching of user profile information and application profile information for purposes of selecting applications to recommend to users may be performed. Erman in paragraph 26 – 28 teaches that the user profile has properties such as gender, age, etc. The application profile includes respective property such as types of users to which the application is targeted, based on characteristics of users. Also, Mehta teaches user profile include properties such as demographic and location in paragraphs 24 – 26. Each application profile also include respective properties such as demographic and location in paragraph 29. Therefore, each software application profile (SAP) of the plurality of SAPs includes, for each property included in the user profile, a respective property that corresponds to the property is taught by Erman in combination with Mehta.
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erman et al. (‘Erman’ herein after) (US 2011/0307354 A1) further in view of Mehta et al. (‘Mehta’ herein after) (US 2011/0320307 A1). 

With respect to claim 1, 9, 15,
Erman discloses a method for causing a computing device to display software application recommendations that are relevant to a user of the computing device, the method comprising, at a server computing device:
receiving, from the computing device, a request for at least one software application recommendation to be displayed on the computing device (paragraphs 29 – 31 teach receiving user profile data from variety of sources, based on a variety of triggers for the purpose of recommending application to a user); 
identifying, among a plurality of user profiles, a user profile associated with the user (figure 1 & 2A depicts a database of user profiles, paragraphs 36 and 37 use identified information from the user profile); 

(1) is associated with a respective software application managed by the server computing device (paragraph 68 teaches the application being managed and received from developers or other options), 
(2) is formed, at least in part, based on a respective subset of the plurality of user profiles, wherein each user profile of the subset of the plurality of user profiles (i) is associated with a respective user, and (ii) identifies interactions performed by the respective user with the respective software application (paragraph 40 teaches the matching the application profile to the user profile information, paragraph 69 teaches the profile of the application being generated based on profiling techniques, paragraphs 73 – 75 discuss the updating of profiles based on use over time); 
(3) includes for each property included in the user profile, a respective property that corresponds to the property (paragraph 26 – 28 teaches that the user profile has properties such as gender, age, etc. The application profile includes respective property such as types of users to which the application is targeted, based on characteristics of users, Erman) 
analyzing the properties of the user profile against a the properties of each SAP in a subset of the plurality of SAPs to identify, among the respective software applications associated with the subset of the plurality of SAPs, at least one software application to recommend to the user (paragraphs 33 – 34 that the application guide server selects applications to recommend to users based on matching of the user profile information and the application profile information. The matching of user profile information and application 
associating the at least one software application recommendation with the at least one software application (paragraph 40 teaches the listing of the recommendations based on  matching the application profile to the user profile information, paragraph 83 teaches matching of application profile information and user profile information for purposes of selecting recommendations of applications for users); and 
causing the computing device to display the at least one software application recommendation (paragraph 84 teaches the recommended application information being sent to the user device for display, also see paragraphs 110 – 114).
Erman teaches profiling techniques for the application profiles and popularity of applications amongst users but does not explicitly state the interactions with users as claimed.
However, Mehta teaches the recommendation analyzing the user interaction with applications before recommending in paragraph 28 – 29 teaching the recommendation engine also may generate recommendations based at least in part on detected patterns relating to applications, e.g. installation, deletion, and/or usage, over a population of device users. Also see paragraphs 8, 32 and 35. Mehta teaches user profile include properties such as demographic and location in paragraphs 24 – 26. Each application profile also include respective properties such as demographic and location in paragraph 29.


With respect to claim 2,
Erman as modified discloses the method of claim 1, wherein the subset of the plurality of SAPs omits SAPs associated with respective applications that were previously displayed as recommended software applications to the user within a threshold period of time (paragraph 150 – 151 teach removal of previously displayed software applications and replacing them, Erman).With respect to claim 3,
Erman as modified discloses the method of claim 1, wherein the server computing device implements machine-learning when analyzing the user profile against the subset of the plurality of SAPs (paragraph 25, Mehta).With respect to claim 4, 10, 16,

Erman as modified discloses the method of claim 4, wherein: the user interaction information identifies one or more of: downloads, in-app purchases, ratings/reviews, demographics, search queries, or clicks/impressions associated with the new software application; the derived information identifies one or more of: ranking positions, a trending factor, a stability factor, compatibilities, or accolades associated with the new software application; the usage information identifies one or more of: a usage factor or an installation retention factor associated with the new software application; and the metadata information identifies one or more of: curation information, metadata information, or tag information associated with the new software application (paragraph 40, 43, 47, 53, Erman and figure 3 paragraphs 32, 35, 50 – 55, Mehta).With respect to claim 6, 12, 18, 
Erman as modified discloses the method of claim 1, further comprising: receiving, from a new computing device, a second request to register a new user with the server computing device; adding, to 
Erman as modified discloses the method of claim 6, wherein: the engagements by the new user identify one or more of: downloads, in-app purchases, ratings/reviews, search queries, or clicks/impressions; and the demographics associated with the new user include one or more of: a gender, or an age (paragraph 40, 43, 47, 53, Erman and figure 3 paragraphs 32, 35, 50 – 55, Mehta).With respect to claim 8, 14, 20,
Erman as modified discloses the method of claim 1, further comprising: receiving a query from the computing device; refining the query to establish a refined query; identifying, based on the refined query, a plurality of software applications among the software applications managed by the server computing device; ordering the plurality of software applications based on the user profile to establish a ranked list of software applications; and causing the computing device to display at least a subset of the ranked list of software applications in a search results window displayed on the computing device (figure 6A, 6C, paragraph 158 – 159 and 181 – 187, teach the query related results displaying in order and a subset Erman and 49 – 50 and 56 teach the ranking based on various criteria, Mehta).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170215024 A1 teaches recommending applications and presenting recommended applications by obtaining a user's current scenario information from a user equipment and determining applications to be recommended according to the user's current scenario information and historical application usage information of one or more users.
US 20180321825 A1 teaches displaying to the one or more users recommendations of those stored applications and associated icons that should be moved to a screen closer to a home page and those stored application icons that should be moved to a screen farther to a home page based on the frequency of use.
US 20180101576 A1 teaches content recommendation to a user using a threshold of time along with other criteria.
US 20140052542 A1 teaches recommendations of software/application based on user behavior and interaction/history.
US 9613118 B2 teaches recommendations based on various profiles and domains.
US 20150242750 A1 teaches recommendations using a machine learning model.Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 6/4/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166